Citation Nr: 0401508	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  02-19 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to November 21, 2000, 
for a grant of service connection for lumbar disc disease, 
including on the basis of a claim of clear and unmistakable 
error (CUE) in a December 1998 Regional Office (RO) decision 
which denied service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1989 to April 1993 and from January 1994 to August 
1998.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2001 rating 
decision by the Department of Veterans Affairs (VA) RO in 
Waco, Texas, which granted service connection for lumbar disc 
disease, rated 20 percent disabling, effective November 21, 
2000 (the date of receipt of the veteran's application to 
reopen a previously denied claim).  In June 2003, the veteran 
appeared for a videoconference hearing before the 
undersigned.  For reasons explained below, the Board has 
recharacterized the issue as shown on the preceding page.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Here, the notice and duty to assist 
provisions of the VCAA appear met, and although a March 2003 
VCAA letter and a July 2002 statement of the case (SOC) did 
not inform the veteran that a full year is allowed to respond 
to a VCAA notice, under the Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701, 117 Stat. 2651,___(Dec. 16, 2003) 
(to be codified at 38 U.S.C. § ___), the Board may proceed 
with review of the claim.  

The RO received the veteran's initial claim of service 
connection for a low back disability in July 1998.  In a 
December 1998 decision, the RO denied service connection for 
a low back disability, finding that a low back condition was 
neither occurred in nor caused by service.  In November 2001, 
the RO reopened the claim, and granted service connection for 
degenerative disc disease of the lumbar spine, rated 20 
percent disabling, effective November 21, 2000 (the date of 
receipt of the veteran's application to reopen his claim of 
service connection for a low back disability).  He contends 
that the effective date for the grant of service connection 
for lumbar disc disease should be the day following his 
separation from active service.  He alleges clear and 
unmistakable error (CUE) in the December 1998 decision which 
denied service connection for a low back disability, in that 
the RO then neglected to conduct a complete review of his 
service medical records, in particular the service medical 
records for his period of active duty from February 1989 to 
April 1993.  The December 1998 decision reflects that the RO 
reviewed only service medical records dated from February 
1989 to April 1993, while, as shown above, the veteran also 
had active duty from January 1994 to August 1998.  In the 
same decision, the RO determined that the service medical 
records only showed treatment for low back strain in March 
1996, and for low back pain in May 1997.  At a June 2003 
hearing, the veteran testified (and the Board's review of the 
service medical records corroborates), that he was seen for 
complaints of low back pain in March 1989, August 1990, and 
June 1992.  The Board notes that on medical examination in 
June 1997 (approximately 10 months prior to his separation 
from service), the veteran complained of recurrent back pain, 
and the examiner noted that he had been treated 
conservatively for lumbar strain that resolved.  Thus, it is 
unclear from the record in this case whether the RO did 
indeed review the entirety of the veteran's service medical 
records.  

The veteran's claim of CUE in the December 1998 rating 
decision is "inextricably intertwined" with the issue of 
entitlement to an earlier effective date for a grant of 
service connection of lumbar disc disease.  The Court has 
held that two issues are "inextricably intertwined" when 
they are so closely tied together that a final decision 
cannot be rendered unless both issues have been considered.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  Here, should it 
be established that there is CUE in a December 1998 decision, 
such determination could affect the outcome in the matter of 
the effective date for a grant of service connection for 
lumbar disc disease.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate 
initial adjudicative action on the 
veteran's claim of CUE in the December 
1998 RO decision.  If it is denied, and 
he files a timely notice of disagreement, 
the RO should issue an appropriate SOC, 
and give the veteran and his 
representative the opportunity to 
respond.

2.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue of 
entitlement to an effective date prior to 
November 21, 2000, for a grant of service 
connection for lumbar disc disease in 
light of the determination on the claim 
of CUE in the December 1998 RO decision.  
If an earlier effective date remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental SOC and afforded 
the opportunity to respond.  Thereafter, 
the case should be returned to the Board 
for appellate review. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




